Citation Nr: 1131723	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  06-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypersomnia, claimed as a sleep disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service with the United States Army from September 1998 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which in part, denied service connection for a sleep disorder.  

In March 2009, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The Board previously considered this issue in May 2009, when the matter was remanded for further development.  At that time the Board also granted an earlier effective date of service connection for major depressive disorder; no further question remains for appellate consideration with respect to that issue.

The  the issue of entitlement to service connection for the residuals of traumatic brain injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue.  Based on the Board's decision below, the issue of properly rating the Veteran's service-connected major depressive disorder in light of all related symptoms, including hypersomnia is also raised.  These issues are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service-connected for major depressive disorder.  

2.  VA medical evidence is negative for diagnoses of sleep apnea and narcolepsy; there is no medical evidence supporting a diagnosis of hypersomnia as a distinct and separate physical or psychiatric disability.

3.  VA mental health evaluations, and psychiatric Compensation and Pension examination reports, indicate that the Veteran's hypersomnia is a symptom of his service-connected major depressive disorder.  


CONCLUSION OF LAW

The criteria for service connection for hypersomnia, as a symptom of his service-connected major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as "direct" service connection.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In November 2005, the Veteran filed his original claim for service connection for a sleep disorder.  He claimed that at times he "just falls asleep," and that he can "fall asleep anywhere at any time."  He described a post-service accident where he fell asleep at the wheel while driving and drove his car off the road.  

VA outpatient treatment notes dated in November 2005 and May 2006 first addressed the Veteran's symptoms of hypersomnolence.  At that time, he was employed doing roofing work.  He reported sleeping from 9:00 pm to 5:00 am, but that he was still tired until approximately 11:00 am.  He reported staying awake by drinking up to 5 caffeinated energy drinks and chewing up to 2 packages of caffeinated chewing gum daily.  He the reported symptoms of falling asleep while driving, including the motor vehicle accident reported in his initial claim statement, along with falling asleep while watching television.  Both records indicated positive depression screening results with fatigue being indicated as a symptom.

A May 2007 VA outpatient treatment record also indicates that the Veteran reported symptoms of falling asleep.  This time he was more specific that he fell asleep while driving to work at 7:00 am.  He again reported use of large amounts of caffeine.  He also reported exercising regularly including running on a treadmill 3 times a week, and playing 10 games of full court basketball 10 times a week.  The assessment ruled out sleep apnea and narcolepsy as not supported by the evidence.  Multifactorial fatigue was suspected with lower mood being a suspected factor.  

A July 2007 VA treatment record revealed that the Veteran had continued complaints of excessive fatigue and poor stamina and that prior evaluation for sleep apnea and narcolepsy were negative.  The Veteran had changed jobs to a sedentary job but still never felt fully rested or awake.  High amounts of caffeine intake were still noted.  The Veteran was also noted to be under psychiatric treatment for depression with medication being prescribed.  The assessment was that the fatigue and malaise were psychiatric symptoms with a questionable component of traumatic brain injury.  

In October 2007 VA neurologic testing of the Veteran was conducted to evaluate his symptoms of fatigue and drowsiness.  Findings were essentially normal.  No normal waking state was seen on the test results, but it was "unclear whether this represents an abnormality (inability to maintain a normal waking state) or a normal finding in a drowsy patient."  The neurologist recommended a repeat sleep study.  

VA mental health treatment records dated from 2005 to the present reveal that the Veteran is diagnosed with major depressive disorder.  An October 2005 record specifically indicates that the Veteran reported symptoms of "feeling depressed, loss of interest, excessive sleep, low energy and poor motivation."  

In April 2008, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The diagnosis was major depressive disorder.  Hypersomnia was indicated as an Axis III diagnosis, which would be a separate physical disability, but then the examiner included hypersomnia in the narrative discussion of the Veteran's psychiatric diagnosis.  

An August 2008 VA mental health treatment record continued the diagnosis of major depressive disorder.  This treatment record also indicated a separate problem of malaise and fatigue as being on the Veteran's active medical problem list.  However, the Veteran's symptoms of fatigue, excessive sleep, and low energy were noted as being psychiatric symptoms of his depression in the narrative portion of the treatment record.  

In July 2009, a VA neurologic Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the Veteran's medical history and the entire claims file, and elicited a history similar to those indicated above, with the Veteran primarily reporting often falling asleep while driving.  The examiner reviewed the prior testing which was essentially normal, but recommended additional sleep testing which was never conducted.  The assessment was that the Veteran "may have a dyssomnia where he is extremely tired and hyper-somnolent and may be having sleep attacks in his active daily life."  The examiner noted that the follow-up sleep studies indicated several years earlier were never conducted and that the Veteran was under active psychiatric treatment for depression.  

In June 2009, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the Veteran's medical history and the entire claims file and noted that prior VA psychiatric evaluation of the Veteran has "clearly included hypersomnia as a symptom of the Veteran's [service-connected] depression."  The Veteran reported symptoms of feeling depressed and loss of interest in activities.  Specifically, he reported having several jobs since leaving service and that he left each when he lost interest in the job and just quit.  With respect to his sleep disturbance, the Veteran reported falling asleep while driving, but indicated the last time this happened was in 2007.  His current sleep habits were going to bed around 9:30 pm and getting up at 7:30 am; he did report variation on weekends when he might stay up to midnight and then sleep in to 10:00 am. He reported that he can always awake easily if he needs to and can get back to sleep easily.  He reported at times sleeping during the day, but not doing so recently.  The diagnosis was major depressive disorder.  The examiner's medical opinion was that the Veteran's "fatigue and hypersomnia are best understood as being part of his major depressive disorder."  The examiner indicated that a diagnosis of hypersomnia as a separate psychiatric diagnosis was not warranted as the Veteran's sleep symptoms must not occur during the course of another mental disorder.  The Veteran reported brief periods when he was not feeling depressed; at these times his energy levels improved, he would exercise more, and he would not sleep as much.  The examiner noted that prior testing was essentially negative for sleep apnea, narcolepsy, and physical reasons for the Veteran's hypersomnia.  The examiner stated that there "is no indication that the Veteran's sleep difficulties are due to anything other than depression, and are consistent with the Veteran's level of depression."  

Service connection has been established for major depressive disorder effective from July 2005.  The Veteran reports symptoms of falling asleep.  The medical evidence of physical evaluation and neurologic testing is negative for findings of sleep apnea or narcolepsy, which would be physical disabilities distinct from the Veteran's service-connected psychiatric disability.  VA mental health treatment records and psychiatric examination reports establish that the Veteran's hypersomnia, complaints of falling asleep, is a symptom of his service connection major depressive disorder.  The evidence of record reveals that his complaints of hypersomnia vary depending on the present level of severity of his service-connected depression.  

At the March 2009 hearing the Veteran and his representative were specifically questioned about whether the claim for hypersomnia was a claim for a distinct and separate disability.  While the RO had addressed the issue as a separate disability, the Veteran and his representative asserted the position that the claimed sleep disorder was "part and parcel of his depression."  

Service connection has been established for major depressive disorder.  The medical evidence of record indicates that the Veteran's hypersomnia is a symptom of that service-connected psychiatric disability.  The Veteran has made the same assertion.  In this respect, the Board believes that service connection for hypersomnia has thus already been established, it is a symptom of the service-connected major depressive disorder.  Accordingly, service connection for hypersomnia, as a symptom of the service-connected major depressive disorder, is warranted.  









(CONTINUED NEXT PAGE)

This action is taken in order to clarify, and address the Veteran's concerns, that his hypersomnia is not being accurately reflected in his disability rating of his service-connected major depressive disorder.  


ORDER

Service connection for hypersomnia, as a symptom of the service-connected major depressive disorder, is granted.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


